Citation Nr: 0925758	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acid 
reflux, including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 27, 1978 to 
August 19, 1982; she also had 2 years, 6 months, and 5 days 
of active service prior to December 27, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Although the 
Veteran was sent a March 2005 letter regarding the 
information and evidence needed to substantiate her claims, 
the letter did not address the criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
letter did not notify the Veteran that her claims of service 
connection were previously denied by a January 2004 decision; 
that new and material evidence was needed to reopen the 
previously denied claims; and that the new evidence had to 
pertain to the reason 


the claims were previously denied.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, on remand, the Veteran should 
be provided proper notice in full compliance with the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA.  
Included in the letter should be 
information regarding the criteria for 
assigning disability ratings and 
effective dates as required by Dingess 
and information regarding reopening a 
previously denied claim as required by 
Kent.

2.  Re-adjudicate the petitions to reopen 
claims of service connection for 
hypertension and acid reflux.  If any 
benefit sought is not granted, furnish 
the Veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

